— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered August 14, 1989, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the prosecutor’s summation comments were proper, and moreover, were responsive to remarks made by the defense counsel. The defendant’s claim that the sentencing court improvidently exercised its discretion in denying him youthful offender status is without merit (see, People v Lee, 154 AD2d 399; People v Hampton, 148 AD2d 633; People v Williams, 124 AD2d 615). The defen*293dant’s remaining contention is unpreserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction (see, e.g., People v Crawford, 143 AD2d 141). Kooper, J. P., Lawrence, Eiber and O’Brien, JJ., concur.